Order entered May 5, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01364-CV

                               EXCO RESOURCES, INC., Appellant

                                                V.

                          CUDD PRESSURE CONTROL, INC., Appellee

                          On Appeal from the 160th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-13-13248

                                             ORDER
        We GRANT appellant’s May 1, 2015 motion for an extension of time to file a reply

brief. We ORDER the reply brief tendered to this Court by appellant on May 1, 2015 filed as of

the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE